--------------------------------------------------------------------------------

Exhibit 10.1

DEBT SETTLEMENT AGREEMENT


THIS AGREEMENT dated for reference the 16th day of November 2010.

BETWEEN: LEXARIA CORP., a company duly incorporated under the laws of the
Province of British Columbia and having its registered and records office at
Suite 950 - 1130 West Pender Street, Vancouver, BC, V6E 4A4 Ph 604-602-1675 FAX
604-685-1602 (the “Company”) OF THE FIRST PART   AND: TOM IHRKE 38 Krier Lane,
Mount Pleasant, SC 29464. Phone .884.4358 (the “Creditor”) OF THE SECOND PART  

WHEREAS:

A.           The Company is indebted to the Creditor in the amount of
US$9,375.00 (the “Debt”); and

B.           The Company wishes to settle the Debt, namely US$9,375.00, by
allotting and issuing securities in the capital of the Company to the Creditor
and the Creditor is prepared to accept such securities in full satisfaction of
the Debt.

NOW THEREFORE WITNESSETH that in consideration of the premises and of the
covenants and agreements set out herein, the parties hereto covenant and agree
as follows:

1.           ACKNOWLEDGMENT OF DEBT

1.1          The Company acknowledges and agrees that it is indebted to the
Creditor in the amount of the Debt.

2.           ALLOTMENT AND ISSUANCE OF SECURITIES

2.1          The Company agrees to allot and issue to the Creditor 40,761 shares
in the capital of the Company (the “Shares”) at a deemed price of US$0.23 per
Share for each US$0.23 of indebtedness, as full and final payment of the Debt,
and the Creditor agrees to accept the Shares as full and final payment of the
Debt, leaving the Company indebted to the Creditor in the amount of US $Nil
following this transaction.

2.2           The Creditor hereby agrees that, upon delivery of the Shares by
the Company in accordance with the provisions of this Agreement, that the Debt
will be fully satisfied and extinguished effective as of the date set out above,
and the Creditor will remise, release and forever discharge the Company and its
directors, officers and employees from any and all obligations relating to this
Debt.

3.           REGULATORY RESTRICTIONS

3.1           The Creditor acknowledges to the Company that:


  (a) the Company is relying on exemptions from the registration requirements of
the U.S. Securities Act of 1933. The shares and warrants have not been
registered under the U.S. Securities Act of 1933 and may not be offered or sold
in the United States or to U.S. persons unless registered under such Act or an
exemption from the registration requirements of such act, as available.        
(b) the Creditor will be the beneficial owner of the Shares;         (c) the
Shares are not being acquired as a result of any material information that has
not been generally disclosed to the public;         (d) the Creditor is an
accredited investor; and         (e) the Creditor will seek its own independent
legal advice as to any restrictions imposed by the U.S. Securities Act of 1933
on the Creditor respecting disposition of the Shares.


--------------------------------------------------------------------------------

- 2 -

  (f) the Shares and Warrants to be issued in satisfaction of the debt will be
subject to the following legend:         “The securities evidenced by this
certificate have not been registered under the United States Securities Act of
1933, as amended, or any applicable U.S. State securities law, and no interest
therein may be sold, distributed, assigned, offered, pledged or otherwise
transferred or disposed of unless (a) there is an effective registration
statement under such act and applicable United States State securities laws
covering any such transaction involving said securities, or (b) this corporation
receives an opinion of legal counsel for the holder of these securities
(concurred in by legal counsel for this corporation) stating that such
transaction is exempt from registration, or (c) this corporation otherwise
satisfies itself that such transaction is exempt from registration.”

4.            GENERAL PROVISIONS

4.1           Time shall be of the essence of this Agreement.

4.2           The Company and the Creditor shall execute such further assurances
and other documents and instruments and shall do such further and other things
as may be necessary to implement and carry out the intent of this Agreement.

4.3           The provisions herein contained constitute the entire agreement
between the parties and supersede all previous understandings, communications,
representations and agreements, whether written or verbal, between the parties
with respect to the subject matter of this Agreement.

4.4           This Agreement shall be governed by and construed in accordance
with the laws of the United States.

4.5           All dollar amounts referred to in this Agreement have been
expressed in United States currency, unless otherwise indicated.

4.6           This Agreement shall enure to the benefit of and be binding upon
each of the parties and their respective heirs, executors, administrators,
successors and assigns, as the case may be.

IN WITNESS WHEREOF the parties hereto have executed these present on the day and
year first above written.

 SIGNED, SEALED and DELIVERED by      )     TOM IHRKE in the presence of:      )
           )            )            )     Signature      )            )        
   )     Address      )   TOM IHRKE        )            )            )    
Occupation      )                                              LEXARIA CORP.    
)           )           )    


--------------------------------------------------------------------------------

- 3 -

Authorized Signatory     )           )           )           )           )      
    )     Authorized Signatory        

 




Please provide the following information:   Creditor's telephone number
Creditor's e-mail address


--------------------------------------------------------------------------------